                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:19-CR-00111-5D

UNITED STATES OF AMERICA

             v.

KEITH HERNANDEZ


                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on December 5, 2019; and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 21 U.S.C. § 853, as firearms and ammunition used in a knowing violation

of 21 U.S.C. § 846, to wit:

       a) a Helwan 9mm firearm, bearing serial number 1114838;

      b) a Sears & Roebuck, Model 200, 12 gauge shotgun, bearing serial number

P341394;

      c) a Bolt Action rifle, bearing serial number 85810; and

      d) any and all related ammunition;

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

             It is hereby ORDERED, ADJUDGED and DECREED:




                                           1


         Case 5:19-cr-00111-D Document 454 Filed 09/21/20 Page 1 of 2
       1.      That based upon the Memorandum of Plea Agreement as to the

defendant, the United States is hereby authorized to seize the above-stated personal

property, and it is hereby forfeited to the United States for disposition in accordance

with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

       2.        That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

       SO ORDERED. This __il_ day of      ..,{L()£eN ba"-   , 2020.




                                        United States District Judge




                                          2


            Case 5:19-cr-00111-D Document 454 Filed 09/21/20 Page 2 of 2
